Citation Nr: 1530816	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus condition and, if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder manifested by chest pain and, if so, whether service connection is warranted.

6.  Entitlement to service connection for a right eye disorder.

7.  Entitlement to a compensable evaluation for a fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to December 1981, October 1982 to May 1989, and from May 1989 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).

In his July 2013 substantive appeal, the Veteran requested a hearing before the Board.  See July 2013 VA Form 9 (requesting a hearing in Washington, DC, before a member of the Board (Central Office Hearing).  However, in August 2013, the Veteran withdrew his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

In a July 2013 rating decision, the RO granted service connection for lumbar spine strain.  This represented a full grant of the benefits sought on appeal as concerning his claim of entitlement to service connection for a low back disorder.  Moreover, there is no indication that the Veteran has disagreed with the disability rating or effective date assigned in that decision.  Therefore, this issue is no longer before the Board.

The reopened claims of entitlement to service connection for a left knee disorder, an acquired psychiatric disorder, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 1999 RO rating decision denied the Veteran's claim of entitlement to service connection for a left knee disorder, a disorder manifested by chest pain, a psychiatric disorder, a sleep disorder, and a sinus condition.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the March 1999 denial is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition.

3.  The Veteran has not been diagnosed with a right eye disorder at any point during the pendency of this appeal.

4.  The Veteran has not been diagnosed with a sinus condition at any point during the pendency of this appeal.

5.  The Veteran has not been diagnosed with a disability manifested by chest pain at any point during the pendency of this appeal.

6.  The Veteran's left fifth toe fracture has resolved and is thus not manifested by any objective symptomatology.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the service connection claims for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

4.  The criteria for service connection for an unspecified disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

5.  The criteria are not met for a compensable rating for the left fifth toe fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Initially, the Board notes that because the claims of entitlement to service connection for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition are being reopened, any procedural deficiency is not prejudicial to the Veteran.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, as concerning the remaining claims decided herein of entitlement to service connection for a right eye disorder, entitlement to service connection for a sinus condition, entitlement to service connection for a disability manifested by chest pain, and entitlement to a compensable rating for fracture of the left fifth toe, he was provided with the relevant notice and information in a November 2010 letter prior to the initial adjudication of his claims.  That letter instructed him of the evidence necessary to substantiate claims for service connection and for an increased rating, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, neither the Veteran nor his representative has alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain. Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The Veteran was also provided VA Compensation and Pension examinations in April 2013 as concerning his claims of entitlement to service connection for a right eye disorder, a sinus condition, and an unspecified disability manifested by chest pain, as well as a VA foot examination of his service-connected left fifth toe fracture.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 4.1; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports are sufficient as they are each supported by an examination of the Veteran and a review of the claims file and the pertinent medical and other evidence of record, and they each put forth findings and conclusions that allow the Board to make a fully informed decision on the claims.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Moreover, neither he nor his representative has challenged the adequacy of the examinations.  Thus, the examination reports are adequate and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO). 

Service connection for a left knee disorder, a disorder manifested by chest pain, a psychiatric disorder, a sleep disorder, and a sinus condition was originally denied in a March 1999 rating decision.  He was notified of this decision and his appellate rights in a March 1999 letter, in accordance with 38 C.F.R. § 19.25 (2014).  He did not submit a notice of disagreement (NOD). See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal). Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered"). 

Consequently, because the Veteran did not appeal the March 1999 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 


VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether it was on the merits or on procedural grounds. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold."). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted in the form of VA examinations dated in April 2013 concerning the Veteran's claimed left knee disorder (see April 2013 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ)); chest pain (see April 2013 Muscle Injuries DBQ); psychiatric disability (see April 2013 Mental Disorders DBQ), and sleep disorder and sinus condition (see April 2013 Sinusitis, Rhinitis, and other Conditions of the Nose, Throat, Larynx and Pharynx DBQ).  At the time of the March 1999 rating decision, the Veteran had not undergone VA examinations for his claimed disabilities.  In fact, the March 1999 denials concerning his left knee, chest pain, psychiatric disorder, sleep disorder, and sinus condition claims were premised upon the Veteran's inability to report for the VA examinations for which he was scheduled at that time.  As the April 2013 examination reports represent evidence not previously of record at the time of the March 1999 decision, and, as they relate to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition.  See, generally, Shade, 24 Vet. App. at 117-18 (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial); see also 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. §  3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i) Right eye condition

The Veteran asserts that he has a right eye disability that is related to his active service.  The Veteran's service treatment records (STRs) reflect a June 1987 hospitalization for the treatment of a right eyebrow abscess, after which he reported experiencing blurred vision in his right eye.  See, e.g., June 1987 Chronological Record of Medical Care (reflecting a diagnosis of right periorbital cellulitis); June 1987 Consultation Report (reflecting an additional diagnosis of a right supraorbital abscess); July 1987 Ophthalmology Consultation Report (reflecting a complaint of "intermittent blurring" of the right eye); August 1987 Ophthalmology Note (stating that the Veteran had a history of hospitalization for an abscess in his right eye area, and that he reported "some blurriness since then").

Post-service records of private treatment additionally note complaints of "fuzzy vision" in the right eye.  See, e.g., January 2005 Office Visit Note from the Prevea Clinic.  

In April 2013 the Veteran underwent a VA eye examination.  The VA ophthalmologist acknowledged the 1987 occurrence of the supraorbital abscess and the resultant surgical scar; however, no additional or current right eye pathology was noted.  As concerning the claim of "blurred vision," the VA ophthalmologist noted the presence of an uncorrected refractive error on the right side and stated that the Veteran required new glasses to provide "the clear vision he is looking for."  His VA ophthalmologic examination was otherwise entirely normal.  

Based on the foregoing, the Board finds that service connection for a right eye disability is not warranted.  In this regard, the Veteran's only currently diagnosed right eye pathology consists of an uncorrected refractive error on the right side.  And the Board notes that congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Rather, in the absence of evidence of aggravation by superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  See also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Here, aside from the refractive error noted by the VA examiner, there are no additionally diagnosed right eye disabilities.  Moreover, there is no evidence indicating aggravation of any right eye disability by superimposed disease or injury.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran was noted to have a blurred vision during active service, there is no competent medical evidence of a current right eye disorder for which service connection is available.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury); Gilpin, 155 F.3d 1353.  See also Chelte v. Brown, 10 Vet. App. 268 (1997). (A "current disability" means a disability shown by competent medical evidence to exist.). 

In the absence of proof of a present disability, there can be no valid claim. Rabideau, 2 Vet. App. at 143.  Here, there is no competent diagnosis of a right eye disability, other than the uncorrected refractive error previously discussed.  Therefore, service connection for right eye disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(ii)  Sinus disorder

The Veteran additionally contends that he has a sinus disability that is attributable to his active service.  However, given that there is no medical or lay evidence of record reflecting a current diagnosis of or treatment for a current sinus condition, the Board unfortunately must find that the preponderance of the evidence is against this claim also.

In this regard, although his STRs note complaints of sinus symptomatology, see, e.g., May 1978 Chronological Record of Medical Care (reflecting an assessment of "sinus congestion"); May 1986 Chronological Record of Medical Care (noting an assessment of rhinitis following the Veteran's complaints of runny nose and body aches); March 1987 Chronological record of Medical Care (reflecting a diagnosis of a sinus infection), on VA sinus examination in April 2013, the VA examiner found that the Veteran's in-service episodes resolved without residual manifestations.  See April 2013 Sinusitis, Rhinitis, and other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.  Specifically, the VA examiner noted that the Veteran did not exhibit recurrent post-service sinus infections and there was no evidence of sinus pressure or pain on examination.  The examiner noted that the Veteran had an airway obstruction from a deviated septum, but found that the Veteran "does not have a chronic sinus condition."

The April 2013 VA examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusion is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported history.  Furthermore, the April 2013 VA examiner's conclusion is consistent with the evidence of record that shows there is no objective diagnosis of record.

The Veteran does not maintain, and the evidence of record does not reflect, that he has had a sinus disability at any point during the pendency of the current claim.  As previously noted, any claim for service connection requires the presence of a currently-diagnosed disability.  See Rabideau, 2 Vet. App. at 143; Brammer, 3 Vet. App. at 225; Degmetich, 104 F. 3d 1328.  Accordingly, in the absence of any evidence of a current sinus disability, the preponderance of the evidence is against the claim, and service connection for a sinus disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

(iii)  Chest Pain

The Veteran also asserts entitlement to service connection for an unspecified disability manifested by intermittent chest pain.  However, given that there is no evidence of record reflecting a current diagnosis of or treatment for a current chest condition, and considering that the Veteran specifically denied experiencing chest pain at the April 2013 VA muscle examination, the Board unfortunately must find that the preponderance of the evidence is against this claim as well.

In this regard, although his STRs note complaints of chest symptomatology, see, e.g., January 1981 Emergency Care and Treatment Record (reflecting a complaint of sharp chest pain); November 1990 Cardiac Consultation Report (noting a history of chest pain that was "felt to be noncardiac in origin"); September 1997 Emergency Care and Treatment Note (reflecting complaints of chest pain and reporting a history of intermittent chest pain since the 1980's); July 1998 Report of Medical Assessment (noting "recurring episodes of chest pain for some 20 years - frequent negative cardiac workups"), on VA muscle examination in April 2013, the VA examiner found that the Veteran's in-service episodes of chest pain, diagnosed at the time as costochondritis, had completely resolved without residuals.  See April 2013 Muscle Injuries DBQ.  Specifically, the examiner stated that the Veteran reported that, since he stopped the extended lifting and reaching required when he previously worked as a mechanic, he no longer experienced any symptomatology.  Because he was not currently experiencing any chest symptoms, and because he reported only one episode of chest pain in the last 7 years, the examiner found that the in-service condition fully resolved.

As noted, the April 2013 VA examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusion is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported history.  Furthermore, the April 2013 VA examiner's conclusion is consistent with the evidence of record that shows there is no objective diagnosis of record.

The Veteran does not maintain, and the evidence of record does not reflect, that he has had a disability manifested by chest pain at any point during the pendency of the current claim.  As previously noted, any claim for service connection requires the presence of a currently-diagnosed disability.  See Rabideau, 2 Vet. App. at 143; Brammer, 3 Vet. App. at 225.  Accordingly, in the absence of any evidence of a current chest disability, the preponderance of the evidence is against the claim, and service connection for a disability manifested by chest pain must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Rating

The Veteran contends that he should be granted an increased rating for his service-connected fracture of the left fifth toe.  He maintains that the current disability evaluation does not adequately reflect the true severity of his disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Veteran is currently in receipt of noncompensable (0 percent) rating for his left fifth toe fracture under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 for "foot injuries, other," effective from November 1, 1998.  The Veteran filed the current increased rating claim in October 2010.  

Under DC 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating for moderately severe injuries, and a 30 percent rating for severe injuries. 38 C.F.R. § 4.71a.  A 40 percent rating is assigned for actual loss of use of the foot. Id., NOTE.  See 38 C.F.R. § 4.31 (2013) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met).  Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

After a thorough review of all of the evidence of record, the Board finds that the noncompensable rating currently assigned under Diagnostic Code 5284 is the appropriate disability rating for the service-connected left fifth toe fracture.

In this regard, the Veteran was provided a VA foot examination in conjunction with his increased rating claim in April 2013.  The examining VA Physician noted that the Veteran sustained a fracture of the left fifth toe during his active service but found that the condition had completely resolved without residuals, noting that there was no treatment for the condition following service and no residual symptomatology.  There was no evidence of any foot deformity or other pathology, no reported pain, and no additionally identified symptomatology affecting his left foot.  The diagnosis was "left fifth toe fracture, resolved."

There is no additional medical or lay evidence of record reflecting any current symptoms manifested by the Veteran's service-connected left fifth toe fracture.  Significantly, the Veteran does not contend that his left fifth toe fracture is productive of any symptomatology, let alone symptomatology sufficient in severity to warrant a compensable rating under any diagnostic code applicable to the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 Flatfoot, acquired), 5277 (Weak foot, bilateral), 5278 (Claw foot (pes cavus), acquired), Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral), 5280 (Hallux valgus, unilateral), 5281 (Hallux rigidus, unilateral, severe); 5282 (Hammer toe); 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of), 5284 (Foot injuries, other).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for his left fifth toe fracture is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

V.  Extraschedular Consideration

There is no evidence that the Veteran's left fifth toe fracture is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  As discussed, there is no evidence of any symptoms, let alone symptoms and functional impairment not adequately contemplated by either the schedular criteria set forth in the Diagnostic Codes applicable to the foot (DCs 5276 - 5284) or by sections 4.40, 4.45, and 4.59 of the regulations.  See 38 C.F.R. §§ 4.71a.  Moreover, a comparison of his left fifth toe disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a left knee disorder, a disorder manifested by chest pain, an acquired psychiatric disorder, a sleep disorder, and a sinus condition are reopened.

Entitlement to service connection for a right eye disorder is denied.

Entitlement to service connection for a sinus condition is denied.

Entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to a compensable rating for left fifth toe fracture is denied.


REMAND

Unfortunately, a remand with regard to the remaining reopened claims for service connection for a left knee disorder, chest pain, an acquired psychiatric disorder, and a sleep disorder is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.


Left knee disorder

With regard to the reopened claim of entitlement to service connection for a left knee disability, the Veteran was afforded a VA examination concerning this claim in April 2013.  The VA examiner noted that the Veteran did not complain of any current left knee symptoms or "any left knee problems dating back to service."  However, the examiner noted that left knee arthritis was documented on imaging studies performed in April 2013.  The examiner concluded that the left knee examination was "unremarkable," finding that the evidence of "mild changes" on x-ray testing was consistent with aging.

In so finding, however, the examiner failed to consider or address the evidence of an in-service left knee pathology.  See, e.g., August 1985 Radiographic Report (reflecting complaints of chronic left knee pain and bursitis); June 1985 Radiographic Report (noting pain in the left patella); May 1985 Radiographic Report (reflecting complaints of bilateral knee pain); September 1985 Emergency Care and Treatment Record (noting trauma to the left leg due to a refrigerator falling on him).  In this regard, the Board notes that the Veteran's has been granted service connection for similarly "mild" right knee degenerative joint disease (DJD), as identified on the April 2013 VA examination, on the basis of his in-service treatment for a right knee injury.  See July 2013 Rating Decision; April 2013 VA Examination Report (finding that the Veteran's "Mild DJD Right Knee" was at least as likely as not related to his active service). 

Accordingly, given the documentation of record reflecting the Veteran's left knee problems during his active service, the Board finds that reexamination is warranted for an adequate opinion to determine the nature and etiology of the claimed left knee disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).


Acquired psychiatric disorder

As concerning his reopened claim of entitlement to service connection for an unspecified disorder manifested by chest pain, the Veteran was afforded a VA psychiatric examination in April 2013.  The VA examiner checked the box indicating that the Veteran had been diagnosed with a mental disorder; however, no current diagnosis was provided.  The VA examiner reported that the Veteran was diagnosed with major depressive disorder and somatoform pain disorder in 1990 and that, following service, the Veteran has undergone mental health treatment for anger issues.  Despite this, the VA examiner noted the Veteran's report "that he does not experience these historical conditions at this time such that they cause gross impairment because he spends energy and focus to control and 'know' his anger and his tendencies."  In this regard, the VA examiner noted the Veteran's report of increasing anger and irritability since his active service, which did impact his social and occupational functioning.  

The examiner found that, despite the persistent anger experienced by the Veteran, the reported symptoms did not meet the full diagnostic criteria for a mental illness under the DSM-IV.  For this reason, the examiner opined that "it is less likely than not that the symptoms reported during service have resulted in a formal diagnosable mental illness."  In support of this, the examiner noted that the Veteran is able to adequately function in both social and occupational settings without ongoing mental health care.  Furthermore, the Veteran reported a number of indicators of adequate functioning, including continuous employment, the absence of chronic abuse of alcohol or drugs, the absence of residential mental health care and/or psychiatric hospitalization, sufficient adjustment to co-workers and supervisors, the absence of gross deficiencies in judgment, freedom from the need for supervision, the retention of social relationships and friendships, and the retention of social relationships within his primary support group/family.  Accordingly, the examiner did not find any current mental disorder, either related to the Veteran's active service, or otherwise.


Despite this, the Board notes that, although the April 2013 VA examiner acknowledged the Veteran's treatment for anger management, in finding that the Veteran did not have a current diagnosable mental disorder, the examiner failed to consider or address the private counseling records reflecting that, as recently as December 2008, the Veteran was diagnosed with an unspecified adjustment disorder.  See Family Services Treatment Records dated from October 2008 to December 2008 (reflecting an Axis I diagnosis of "Adjustment d[isorder] - unspecified").  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim); see also Barr, 21 Vet. App. at 311.

Accordingly, given the diagnosis of an acquired psychiatric disorder less than two years prior to the filing of his claim for service connection, and considering the evidence of in-service psychiatric treatment, as acknowledged by the April 2013 VA examiner, the Board finds that reexamination is warranted for an adequate opinion to determine the nature and etiology of the claimed psychiatric disorder, to include an opinion as to whether the Veteran has had a psychiatric disability at any point during the pendency of the current claim.  See McLain, 21 Vet. App. at 321, Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120.

Sleep disorder

Regarding the reopened claim of entitlement to service connection for a sleep disorder, although the April 2013 Sinusitis, Rhinitis, and other Conditions of the Nose, Throat, Larynx and Pharynx DBQ notes that the Veteran has been diagnosed with sleep apnea, no VA examination has yet been provided for an opinion concerning the etiology of this claimed disability.  Given that the Veteran has competently reported his current symptomatology and the onset of his claimed disorders, and considering private treatment records documenting diagnoses of and treatment for sleep apnea, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed condition. See, e.g., August 2008 Polysomnography Report from St. Vincent Hospital (diagnosing obstructive sleep apnea and prescribing a CPAP machine).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, any additional private treatment records that the Veteran identifies, and any additional outstanding VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain concerning his claims of entitlement to service connection for a left knee disorder, a psychiatric disability, and a sleep disorder. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

2.  Obtain and associate with the claims folder any outstanding VA treatment records.

3.  Thereafter, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's claimed left knee disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the left knee found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his left knee had its clinical onset during active service or is related to any in-service disease, event, or injury.

With regard to each diagnosed left knee disorder, the examiner should opine as to whether it at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder(s) had its(their) clinical onset in service or is(are) otherwise related to any in-service event, disease, or injury. 

In addition, concerning any diagnosed arthritis, the examiner is asked to opine as to whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service. 

In providing this opinion, the examiner must address the service treatment records reflecting complaints of and treatment for left knee problems.  See, e.g., August 1985 Radiographic Report (reflecting complaints of chronic left knee pain and bursitis); June 1985 Radiographic Report (noting pain in the left patella); May 1985 Radiographic Report (reflecting complaints of bilateral knee pain); September 1985 Emergency Care and Treatment Record (noting trauma to the left leg due to a refrigerator falling on him).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule an appropriate VA compensation examination to assist in determining the nature and etiology of any acquired psychiatric disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation. 

After reviewing the file and examining the Veteran, the examiner should provide a diagnosis of any acquired psychiatric disorder found to be present.

For each acquired psychiatric disorder found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner must address the Veteran's confirmed in-service treatment for depression and anger problems (see, e.g., October 1990 Psychology Consultation Sheet; July 1998 Report of Medical History) and the post-service private treatment records reflecting treatment for anger management problems and a diagnosis of and unspecified adjustment disorder (See Family Services Treatment Records dated from October 2008 to December 2008).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed sleep apnea.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


